DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasenga et al (6073313) in view of Saeger et al (20070180660).
Lasenga teaches an apparatus (Figure 1) for forming a web of non-woven fibers (Abstract), the apparatus comprising:
(a)    a main cylinder (Detail 1) having a peripheral cylindrical surface configured to receive a plurality of fibers, the main cylinder rotating in a first rotational direction (see arrow);
(b)    a randomizing cylinder (Detail 2) rotating in the first rotational direction (see arrow) and with a peripheral cylindrical surface adjacent the main cylinder’s peripheral cylindrical surface; and

While Lasenga essentially teaches the invention as detailed, including protrusions that extend radially at an acute angle on the peripheral cylindrical surface of the cylinders, it only addresses the angle of the randomizing cylinder.  Seager, however, teaches that a typical acute angle for protrusions of other cylinders on an apparatus for forming a web of non-woven fibers is within the range of about 30 to about 60 degrees (Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the protrusions at such an angle, so as to allow for the proper individualization of the fibers.  It should be noted, Applicant provides no criticality or unexpected results arising from the use of such a specific range.  The only criticality provided by Applicant is that the angle be acute, which Lasenga teaches (see teeth as illustrated).  Seager only teaches that specific acute angles claimed are already well known and utilized in the art.
In regards to Claim 2, the device of Lasenga is capable of processing synthetic fibers capable of maintaining an electrostatic charge.
In regards to Claim 4, Lasenga further teaches:
(a)    a first condensing cylinder (Detail 10) rotating in the first rotational direction (see arrow) and having a peripheral cylindrical surface adjacent the doffer cylinder’s peripheral cylindrical surface; and
(b)    a second condensing cylinder (Detail 12) rotating in the second rotational direction (see arrow) and having a peripheral cylindrical surface adjacent the first condensing cylinder’s peripheral cylindrical surface.

Lasenga also teaches a method for forming a web of non-woven fibers (Abstract), the method comprising:
(a)    disposing a plurality of fibers on a peripheral cylindrical surface of a main cylinder (Detail 1), the main cylinder rotating in a first rotational direction (see arrow);
(b)    rotating a randomizing cylinder (Detail 2) in the first rotational direction (see arrow) with a peripheral cylindrical surface adjacent the main cylinder’s peripheral cylindrical surface, the randomizing cylinder’s peripheral cylindrical surface removing at least some of said plurality of fibers from the main cylinder (the fibers must be removed or the non-woven web cannot be formed); and
(c)    rotating a doffer cylinder (Detail 5) in a second rotational direction (see arrow), which is opposite the first rotational direction, with a peripheral cylindrical surface adjacent the randomizing cylinder’s peripheral cylindrical surface, the doffer cylinder’s peripheral cylindrical surface removing at least some of said plurality of fibers from the randomizing cylinder (the fibers must be removed or the non-woven web cannot be formed), and thereby forming the web of non-woven fibers having substantially isotropic orientation (Column 2, lines 1-2).
While Lasenga essentially teaches the invention as detailed, including protrusions that extend radially at an acute angle on the peripheral cylindrical surface of the cylinders, it only addresses the angle of the randomizing cylinder.  Seager, however, teaches that a typical acute angle for protrusions of other cylinders on an apparatus for forming a web of non-woven fibers is within the range of about 30 to about 60 degrees (Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
In regards to Claim 14, Lasenga further teaches:
(a)    rotating a first condensing cylinder (Detail 10) in the first rotational direction (see arrow) with a peripheral cylindrical surface adjacent the doffer cylinder’s peripheral cylindrical surface, the first condensing cylinder’s peripheral cylindrical surface removing at least some of said plurality of fibers from the doffer cylinder (the fibers must be removed or the non-woven web cannot be formed); and
(b) rotating a second condensing cylinder (Detail 12) in the second rotational direction (see arrow) with a peripheral cylindrical surface adjacent the first condensing cylinder’s peripheral cylindrical surface, the second condensing cylinder’s peripheral cylindrical surface removing at least some of said plurality of fibers from the first condensing cylinder (the fibers must be removed or the non-woven web cannot be formed).
Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive.
Applicant argues that because Lasenga does not specifically use the terms protrusion or tips, it is unclear whether the reference teaches the protrusions as claimed.  Respectfully, these are not the only terms used in the textile carding art.  Paragraph 4 of Applicant’s specification even touches on this.  The teeth of the rollers are clearly illustrated in the figures of Lasenga.  at least one of the main cylinder, the randomizing cylinder, or the doffer cylinder.  Seager teaches teeth at angles which satisfy the claimed range.  But again, Applicant’s angles are simply logical as they are only required to be acute, and no criticality is provided as to why they must be exactly in the claimed range.  The art of record obviously teaches the claim limitations as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732